Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147074                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  VALERIE HOWARD,                                                                                          David F. Viviano,
           Plaintiff-Appellant,                                                                                        Justices


  v                                                                  SC: 147074
                                                                     COA: 310351
                                                                     Kent CC: 12-001719-NH
  SPECTRUM HEALTH-BLODGETT CAMPUS,
  SPECTRUM HEALTH-BUTTERWORTH
  CAMPUS, DR. JANOS NEVAI, HENRIKAS
  VAITKEVICIUS PA-C, DR. TRIEU PHAM,
  EMERGENCY CARE SPECIALISTS, P.C.,
  DR. WILLIAM ROZELL, DR. BEN LEE,
  ADVANCED RADIOLOGY SERVICES, and
  SPECTRUM HEALTH MEDICAL GROUP,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 26, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
           d0826
                                                                                Clerk